    Case: 1:19-cv-06119 Document #: 29 Filed: 04/19/21 Page 1 of 21 PageID #:1900




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

HARBHJAN S.,1                       )
                                    )           No. 19 CV 6119
                      Plaintiff,    )
                                    )
      v.                            )           Magistrate Judge Young B. Kim
                                    )
ANDREW M. SAUL, Commissioner of )
the Social Security Administration, )
                                    )           April 19, 2021
                      Defendant.    )

                    MEMORANDUM OPINION and ORDER

        In June 2006 Harbhjan S. was found to be disabled beginning in August

2003.    But in March 2016 the Social Security Administration determined that

Harbhjan is no longer disabled and terminated her benefits. Harbhjan seeks to

continue her disability benefits because she claims that she continues to be unable

to work because of impairments related to her diabetes, degenerative disc disease of

the cervical and lumbar spine, degenerative joint disease of the right shoulder, right

hand and wrist pain, and fibromyalgia.        Harbhjan filed this lawsuit seeking

reversal of the decision discontinuing her benefits. See 42 U.S.C. § 405(g). Before

the court are the parties’ cross motions for summary judgment. For the following

reasons, Harbhjan’s motion is denied, and the government’s is granted:




1 Pursuant to Internal Operating Procedure 22, the court uses only the first name
and last initial of Plaintiff in this opinion to protect her privacy to the extent
possible.
   Case: 1:19-cv-06119 Document #: 29 Filed: 04/19/21 Page 2 of 21 PageID #:1901




                                 Procedural History

          Harbhjan was found to be disabled in June 2006 with an onset date of August

4, 2003. (Administrative Record (“A.R.”) 15.) On March 9, 2016, however, Harbhjan

was found to be no longer disabled. (Id.) Following a hearing, a state disability

hearing officer upheld the termination of Harbhjan’s benefits.       (Id.)   Harbhjan

requested and received a hearing before an administrative law judge (“ALJ”), (id. at

249-62, 266-84), and in January 2018 Harbhjan appeared at the hearing with her

attorney, a vocational expert (“VE”), and a medical expert (“ME”), (id. at 34-105).

Following the hearing, the ALJ found in May 2018 that Harbhjan was not disabled.

(Id. at 15-26.) When the Appeals Council declined review, (id. at 1-3), the ALJ’s

decision became the final decision of the Commissioner, see Jozefyk v. Berryhill, 923

F.3d 492, 496 (7th Cir. 2019). Harbhjan then filed this lawsuit seeking judicial

review, and the parties consented to the court’s jurisdiction. See 28 U.S.C. § 636(c);

(R. 6).

                                         Facts

          Harbhjan, a high school graduate, has worked as a lunch monitor for an

elementary school for about two hours each school day since 2000. (A.R. 64-65, 128-

30, 433, 437.) Harbhjan also worked at a department store as a stock merchandiser

for a period of time. (Id. at 65, 132-34.) In 2003 she began experiencing tremors in

her right hand and fibromyalgia. (Id. at 66, 135, 235, 459.) She currently suffers

from dyslexia, insulin-dependent diabetes, fibromyalgia, nerve pain, herniated disc,




                                           2
     Case: 1:19-cv-06119 Document #: 29 Filed: 04/19/21 Page 3 of 21 PageID #:1902




migraine headaches, and untreated anxiety and depression. (Id. at 21, 132, 144,

235, 237, 393.)

A.      Medical Evidence

        Harbhjan’s medical records show that since March 2016, she has suffered

from type 2 diabetes with insulin therapy, degenerative disc disease of the cervical

and lumbar spine, degenerative joint disease of the right shoulder, right hand and

wrist pain, and fibromyalgia. (A.R. 17, 752-54, 763, 767, 782, 840, 946-49, 972-73,

981-82, 1320-22, 1697-99.) She underwent gastric bypass surgery in October 2013.

(Id. at 508, 511, 1405.) Thereafter, an endocrinologist, Dr. Tina Bansal, and her

primary care physician, Dr. Laura Baber, monitored her blood sugars.                  (Id.)

Harbhjan’s     2015   records   show    high     hemoglobin   results,   consistent   with

uncontrolled but stable diabetes, (id. at 524-25, 530-66, 690, 1031-32), but they do

not include any signs or complaints of pain or discomfort, (id. at 690). Harbhjan has

experienced neuropathy secondary to her diabetes. (Id. at 573, 681, 770, 783.) But

in June 2015, Dr. Baber observed “normal gait and station” and “normal movement

of all extremities.” (Id. at 593; see also id. at 509, 581, 586.)

        In April 2015 Harbhjan reported lower left abdominal pain and discomfort

and was advised to follow up with a gastroenterologist. (Id. at 508.) Her provider,

Dr. James Kane, Jr., noted that she did not do so and did not obtain lab testing as

ordered or take vitamins as directed. (Id.) In December 2015 Harbhjan reported

bladder and low back pain, along with decreased activity and fatigue. (Id. at 573-

77.) Harbhjan visited Dr. Bansal in February 2016 and reported that she was not



                                             3
  Case: 1:19-cv-06119 Document #: 29 Filed: 04/19/21 Page 4 of 21 PageID #:1903




able to exercise because she was experiencing back and right wrist pain. (Id. at 683;

see also id. at 763.) In 2017 Harbhjan’s diabetes remained under control despite

elevated A1C levels. (Id. at 764, 1571.)

      Harbhjan has a history of back pain and underwent a microdiscectomy in

March 2006 to treat her left L5-S1 herniated nucleus pulposis that was

“compressing the nerve root.” (Id. at 493-94.) Imaging of the cervical and lumbar

spine performed in September 2017 revealed mild degenerative changes at C3-C4,

C4-C5, and C6-C7 and mild bilateral neuroforaminal stenosis at L5-S1 secondary to

a mild diffuse disc bulge. (Id. at 981-84.) Dr. Smriti Wagle noted that Harbhjan

had participated in physical therapy for two years but continued to experience back

pain. (Id. at 957.) Harbhjan also reported neck pain in 2016 and was treated with

injections, aqua therapy, acupuncture, nerve blocks, and chiropractic care. (Id. at

1038-1261, 1320-26, 1339-53.) On examination in September 2017, Harbhjan had

tenderness in the cervical and lumbar spine, but a sitting straight leg raise test was

negative bilaterally and she had normal light touch sensation in the upper and

lower limbs. (Id. at 973.)

      In 2015 Harbhjan reported joint swelling and limited motion in her right

shoulder. (Id. at 599, 606, 613.) She also suffers from pain and numbness in her

hands and right wrist, (id. at 686, 753, 763, 771, 1571), and has reported problems

with fatigue, sleeping, and body pain and tenderness, (id. at 767, 844, 897, 946, 949,

973). Dr. Baber ordered imaging of the right shoulder, (id. at 607, 614), which

showed no evidence of a rotator cuff tear (id. at 1357). Imaging performed on her



                                           4
     Case: 1:19-cv-06119 Document #: 29 Filed: 04/19/21 Page 5 of 21 PageID #:1904




right wrist in June 2016 showed no evidence of an acute fracture. (Id. at 1355.) In

July 2016 she began occupational therapy for her hand and wrist pain. (Id. at 752-

54.) In October 2016 Dr. Wagle diagnosed Harbhjan with fibromyalgia. (Id. at 949;

see also id. at 844.) Harbhjan also has been diagnosed with an anxiety disorder and

untreated depression. (Id. at 592, 612, 627, 647, 661, 686, 699, 897, 1562.)

B.       Harbhjan’s Hearing Testimony

         Harbhjan testified that after graduating from high school she worked as a

stock merchandiser for a department store but stopped working because she was

tired, had difficulty sleeping, and was vomiting.      (A.R. 70.)   She said that she

experiences tremors in her right hand and pain “[e]verywhere” in her body,

including her shoulders, back, legs, head, hands, and right wrist. (Id. at 66, 71, 80-

81, 83, 95.) She also testified that she continues to suffer from fatigue and difficulty

sleeping at night.     (Id. at 82.)   She has depression but stopped taking her

medication because of the side effect of feeling edgy. (Id. at 71-72.)

         Harbhjan said that for the past 12 to 13 years she has worked for about two

hours on school days monitoring students during lunch and recess. (Id. at 64-65,

70.) That job does not require her to engage in any lifting. (Id. at 65.) She can

walk for five minutes and stand for twenty to thirty minutes. (Id. at 71, 83.) She

does not have a driver’s license and does not cook, wash dishes, launder clothes, or

grocery shop. (Id. at 67-68.) Her husband and adult children assist her with these

tasks.    (Id. at 77, 80.)   She said that she suffers from dyslexia but can solve

crossword puzzles. (Id. at 69-70, 73.)



                                           5
     Case: 1:19-cv-06119 Document #: 29 Filed: 04/19/21 Page 6 of 21 PageID #:1905




C.      ME’s Hearing Testimony

        An impartial ME testified that based on his review of the record and

testimony, none of Harbhjan’s impairments, individually or in combination, meets

or equals a listed impairment. (A.R. 49-50.) The ME determined that Harbhjan’s

severe impairments are insulin-dependent diabetes and degenerative disc disease of

the cervical and lumbar spine. (Id. at 44-46.) The ME also identified the following

non-severe impairments: mild obesity; a tremor; and a 50 percent stenosis in her

right internal carotid artery. (Id. at 43-44, 48.) The ME noted that Harbhjan was

diagnosed with fibromyalgia and has complained of abdominal and right shoulder

and wrist pain. (Id. at 46-47, 50-51, 55-56.)

        The ME assessed that Harbhjan retains a residual functional capacity

(“RFC”) to perform light work with the following additional limitations: she can

push and pull frequently but not continuously; she can use foot controls frequently

but not continuously; she must avoid long ladders, ropes, and scaffolds but can

occasionally handle five- or six-step ladders, ramps, and stairs; she can balance

frequently; she can occasionally stoop, crouch, kneel, and crawl; she can occasionally

reach overhead; she can perform gross manipulation frequently but not

continuously; and she must avoid unprotected heights, moderate exposure to

dangerous machinery, and moderate exposure to extreme cold or vibration. (Id. at

51-54.)




                                           6
     Case: 1:19-cv-06119 Document #: 29 Filed: 04/19/21 Page 7 of 21 PageID #:1906




D.      VE’s Hearing Testimony

        A VE also testified and described Harbhjan’s prior work as pricing leader and

lunch supervisor, both of which are designated as light work. (A.R. 94-95.) The ALJ

asked the VE whether a hypothetical individual could perform Harbhjan’s past

work if she had an RFC for light work with limitations including lifting up to 20

pounds occasionally and 10 pounds frequently, standing or walking six hours in an

eight-hour day, frequently pushing or pulling, frequently operating controls

bilaterally, never climbing ladders, ropes, or scaffolds, occasionally climbing ramps

or stairs, frequently balancing, occasionally stooping, crouching, kneeling, and

crawling, frequently reaching overhead bilaterally, frequently handling objects,

frequently fingering, avoiding moderate exposure to extreme cold, vibrations, and

dangerous moving machinery, and avoiding all exposure to unprotected heights.

(Id. at 96-97.) The VE testified that such a person could perform Harbhjan’s past

work, as well as other jobs in the national economy, such as hand packer,

assembler, and sorter. (Id. at 97.)

        In response to questioning by Harbhjan’s attorney, the VE testified that a

limitation either to occasional handling or occasional fingering would preclude past

work and the jobs previously identified by the VE, both at the light and sedentary

levels. (Id. at 100.) Additionally, the VE testified that a limitation to frequent

handling or frequent fingering and occasional reaching in all directions would also

eliminate past work and prior jobs cited. (Id. at 101.)




                                          7
     Case: 1:19-cv-06119 Document #: 29 Filed: 04/19/21 Page 8 of 21 PageID #:1907




E.      The ALJ’s Decision

        The ALJ used the sequential eight-step evaluation process to determine

whether Harbhjan continued to be disabled after March 9, 2016. See 20 C.F.R.

§ 404.1594. The ALJ determined that Harbhjan satisfied step one because she had

not engaged in substantial gainful activity.      (A.R. 17.)   At step two the ALJ

determined that since March 2016 Harbhjan has suffered from severe impairments

of type 2 diabetes, degenerative disc disease of the cervical and lumbar spine, and

degenerative joint disease of the right shoulder, but that none of these impairments

or combination of impairments meets or medically equals a listed impairment. (Id.

at 18.) At step three the ALJ determined that medical improvement had occurred

as of March 9, 2016. (Id. at 19.) Thus, the ALJ found that Harbhjan’s disability

ended on that date. (Id.)

        At step four the ALJ determined that Harbhjan’s improvement was related to

her ability to work. (Id.) Accordingly, the ALJ proceeded to step six and concluded

that Harbhjan’s impairments were severe at all relevant times. (Id.) At step seven

the ALJ found that from March 2016 through the date of her decision Harbhjan

retained the RFC for light work with the following additional limitations: she can

never climb ladders, ropes, or scaffolds; she can occasionally climb ramps or stairs,

stoop, and crouch; she can frequently kneel, crawl, push and pull, operate foot

controls, and balance; she must avoid moderate exposure to extreme cold, wetness,

and humidity and to vibration and dangerous moving machinery; and she must

avoid all exposure to unprotected heights. (Id. at 20.) The ALJ concluded that



                                          8
     Case: 1:19-cv-06119 Document #: 29 Filed: 04/19/21 Page 9 of 21 PageID #:1908




Harbhjan was not able to perform past relevant work but at step eight he found

that Harbhjan was able to perform a significant number of jobs in the national

economy. (Id. at 24-25.)

                                      Analysis

        Harbhjan argues that the ALJ erred in evaluating her subjective statements

about her symptoms and assessing her RFC. (R. 12, Pl.’s Br. at 1-2.) The court

reviews the ALJ’s decision only to ensure that it is based on the correct legal

criteria and supported by substantial evidence. Prater v. Saul, 947 F.3d 479, 481

(7th Cir. 2020). Substantial evidence is “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S.

Ct. 1148, 1154 (2019) (quotation marks and citation omitted). The ALJ is required

to “build an accurate and logical bridge between the evidence and the result to

afford the claimant meaningful judicial review of the administrative findings.”

Beardsley v. Colvin, 758 F.3d 834, 837 (7th Cir. 2014). But this court is “not free to

replace the ALJ’s estimate of the medical evidence” with its own, see Berger v.

Astrue, 516 F.3d 539, 544 (7th Cir. 2008), and must uphold the decision even where

“reasonable minds can differ over whether [the claimant] is disabled,” see Elder v.

Astrue, 529 F.3d 408, 413 (7th Cir. 2008).

A.      Symptom Assessment

        Harbhjan argues that the ALJ erred in evaluating her subjective symptom

allegations. An ALJ’s symptom evaluation is entitled to great deference because of

the ALJ’s ability to observe first-hand the believability of the claimant’s symptom



                                             9
  Case: 1:19-cv-06119 Document #: 29 Filed: 04/19/21 Page 10 of 21 PageID #:1909




descriptions. See Murphy v. Colvin, 759 F.3d 811, 815 (7th Cir. 2014). As such, a

reviewing court may only reverse a symptom assessment where it is “patently

wrong.” Id. at 816. When evaluating the claimant’s symptom statements the ALJ

considers various factors such as medication efficacy and side effects, daily

activities, treatment received, and precipitating pain factors in assessing the

severity of the claimant’s symptoms. See SSR 16-3p, 2017 WL 5180304, at *7-8

(Oct. 25, 2017).   But the ALJ may not disregard subjective complaints “solely

because they are not substantiated by objective medical evidence.” Hall v. Colvin,

778 F.3d 688, 691 (7th Cir. 2015). The court will not disturb an ALJ’s evaluation of

a claimant’s symptom description if it is logically based on specific findings and

evidence in the record. See Murphy, 759 F.3d at 815.

      Here the ALJ considered the applicable factors in assessing the severity of

Harbhjan’s symptoms, including her subjective allegations, the objective medical

evidence, her medication and side effects, the opinion evidence, her daily activities,

and the treatment she received. (A.R. 21-24.)      Specifically, the ALJ considered

Harbhjan’s allegations that she can walk for only five minutes and stand for twenty

to thirty minutes, has difficulty sitting still and reaching out in front of her,

experiences pain while sitting, walking, and bending, and requires help with chores

and her insulin injections. (Id. at 21-22.) The ALJ noted, however, that Harbhjan

did not report to her primary care physician, Dr. Baber, any difficulty walking,

climbing, dressing, bathing, or running errands. (Id. at 22 (citing id. at 829).) He

also noted that Harbhjan was able to maintain part-time employment in addition to



                                         10
  Case: 1:19-cv-06119 Document #: 29 Filed: 04/19/21 Page 11 of 21 PageID #:1910




performing other daily activities, including folding light towels and solving

crossword puzzles, despite a reported inability to use her hands. (Id.)

      As to the objective medical evidence, the ALJ noted that Harbhjan suffers

from diabetes with neuropathy but exhibited “normal gait and station and normal

movement of all extremities.” (Id.) The ALJ found that Harbhjan suffers from

degenerative joint disease in her right shoulder and disc disease in her cervical and

lumbar spine, (id. at 18), but an April 2015 MRI of the right shoulder was normal,

(id. at 22-23; see also id. at 47). While September 2017 imaging showed cervical and

lumbar spondylosis with facet arthropathy, the ALJ noted that there was “no

evidence” that Harbhjan’s musculoskeletal disorders precluded her from performing

all work. (Id. at 23.)

      The ALJ also noted that the “bulk” of the medical evidence documented

Harbhjan’s pain treatment, which included narcotics. (Id. at 23-24.) The ALJ found

no indication by any provider that in seeking such treatment Harbhjan was

“malingering or drug seeking.” (Id. at 23.) Regardless, the ALJ determined that

objective evidence was lacking to support the severity of pain Harbhjan reported.

(Id. at 23-24.) In so finding, the ALJ relied on the ME’s opinion that Harbhjan was

capable of performing light work with limitations. (Id. at 24; see also id. at 43-63.)

The ALJ also adopted the opinions of the state agency medical consultants who

determined that Harbhjan had experienced medical improvement relating to her

ability to work.   (Id.; see also id. at 729-50.)   Based on these factors, the ALJ

concluded that Harbhjan’s symptoms are not as limiting as she alleged them to be.



                                         11
  Case: 1:19-cv-06119 Document #: 29 Filed: 04/19/21 Page 12 of 21 PageID #:1911




       Harbhjan nonetheless argues that the ALJ’s symptom evaluation should be

reversed, asserting that the ALJ improperly relied on a lack of objective evidence

supporting her subjective allegations. (R. 12, Pl.’s Br. at 1.) For support Harbhjan

cites SSR 16-3p and Seventh Circuit cases, which according to her preclude an ALJ

from rejecting “a claimant’s subjective reports of pain due to a lack of objective

evidence.” (Id. at 5.) As the government points out, however, the authority cited by

Harbhjan states only that “an ALJ may not rely ‘solely,’ ‘just,’ or ‘merely’” on a lack

of objective evidence. (R. 22, Govt.’s Mem. at 2 (quoting SSR 16-3p; Pierce v. Colvin,

739 F.3d 1046, 1049-50 (7th Cir. 2014); Simila v. Astrue, 573 F.3d 503, 517 (7th Cir.

2009)).) Here the ALJ considered not only a lack of objective evidence supporting

Harbhjan’s pain allegations but also other factors set forth in SSR 16-3p, including

uncontradicted medical opinions, Harbhjan’s medication and side effects, and her

daily activities.

       Harbhjan next argues that the ALJ improperly relied on her daily activities

in discounting her symptom allegations. The applicable regulations authorize ALJs

to consider a claimant’s daily activities as a factor in evaluating subjective symptom

statements. See 20 C.F.R. § 404.1529(c)(3); Jeske v. Saul, 955 F.3d 583, 592 (7th

Cir. 2020). Furthermore, the Seventh Circuit has instructed that a review of daily

activities “is an important part” of “assessing whether a claimant is exaggerating

the effects of her impairments.” Green v. Saul, 781 Fed. Appx. 522, 526-27 (7th Cir.

2019). Although an ALJ may not equate daily activities with the ability to perform

full-time work, see Beardsley, 758 F.3d at 838-39, that is not what the ALJ did here.



                                          12
  Case: 1:19-cv-06119 Document #: 29 Filed: 04/19/21 Page 13 of 21 PageID #:1912




The ALJ found that Harbhjan’s ability to work nearly two hours on school days

undermined her testimony regarding the severity of her symptoms and her ability

to walk for only five minutes, stand for twenty to thirty minutes, and have only

limited use of her hands. (A.R. 21-22.) See also Burmester v. Berryhill, 920 F.3d

507, 510 (7th Cir. 2019) (“The ALJ did not equate [plaintiff’s] ability to perform

certain activities of daily living with an ability to work full time. Instead, he used

her reported activities to assess the credibility of her statements concerning the

intensity, persistence, or limiting effects of her symptoms.”).

       The ALJ also considered Harbhjan’s report to Dr. Baber that she did not have

difficulty walking, climbing stairs, dressing, bathing, or running errands by herself

and concluded that the intensity to which she testified at the hearing was not

consistent with her daily activities of record. (Id. at 22); see also Green, 781 Fed.

Appx. at 527. Harbhjan points to another treatment record from 2016 documenting

limitations with grooming, cleaning, and preparing food because of her hand and

wrist pain,(R. 12, Pl.’s Br. at 6), but it is not this court’s role to reweigh the evidence

or to substitute its judgment for the ALJ’s, see Pepper v. Colvin, 712 F.3d 351, 362

(7th Cir. 2013). Harbhjan also refers to her 2015 function report for support, but

there she reported that she can cook, clean, and launder, fold, and iron clothes.

(A.R. 394-95.)    The court thus finds no error in the ALJ’s consideration of

Harbhjan’s daily activities.

       Harbhjan further asserts that the ALJ failed to assess the combined effect of

pain caused by her impairments, as required under SSR 96-8p, 1996 WL 374184, at



                                            13
    Case: 1:19-cv-06119 Document #: 29 Filed: 04/19/21 Page 14 of 21 PageID #:1913




*1 (July 2, 1996).    (R. 12, Pl.’s Br. at 6-7.)   Although the ALJ explained, “[a]s

required by SSR 96-8p, the [RFC] has been assessed based on all the evidence with

consideration of the limitations and restrictions imposed by the combined effects of

all the claimant’s medically determinable impairments” (A.R. 20), Harbhjan asserts

that he did not engage in a “meaningful analysis of the combined effect” her

impairments had on her ability to work, (R. 27, Pl.’s Reply at 3).        The court

disagrees.    While the ALJ was not permitted to “select and discuss only that

evidence that favors his ultimate conclusion,” he also was not required to “provide a

complete written evaluation of every piece of testimony and evidence.” Stephens v.

Berryhill, 888 F.3d 323, 328-29 (7th Cir. 2018) (internal quotations and citations

omitted). Here the ALJ discussed Harbhjan’s medically determinable impairments,

confronted her allegations and evidence of record, and reasonably considered the

severity of symptoms allegedly caused “by the combined effects of” those

impairments. (A.R. 20-24.)

        Harbhjan also argues that the ALJ failed to evaluate her pain caused by

fibromyalgia, myofascial pain syndrome, and abdominal issues.2 (R. 12, Pl.’s Br. at

7-8.)    The government correctly notes that the ALJ referred to Harbhjan’s

fibromyalgia when discussing her symptom allegations. (R. 22, Govt.’s Mem. at 5

(citing A.R. 21).) The ALJ also addressed Harbhjan’s pain allegations and, as the



2  Insofar as Harbhjan suggests that the ALJ erred at step two by not finding her
fibromyalgia or myofascial pain syndrome to be severe impairments, she does not
develop this argument and therefore waives it. See Vang v. Saul, 805 Fed. Appx.
398, 403 (7th Cir. 2020) (“Perfunctory and undeveloped arguments are waived.”
(internal quotations and citation omitted)).
                                          14
  Case: 1:19-cv-06119 Document #: 29 Filed: 04/19/21 Page 15 of 21 PageID #:1914




government points out, fibromyalgia is a pain disorder. (Id.; see also A.R. 21-24.)

As for myofascial pain syndrome, Harbhjan’s pain physician described her as

having “diffuse myofascial pain” and then in October 2017 diagnosed her with

fibromyalgia. (Id. at 50-51.) The government cites Mayo Clinic records showing

that myofascial pain syndrome is considered a “subtype of or precursor to”

fibromyalgia. (R. 22, Govt.’s Mem. at 5.) Regardless of whether he specifically

referenced myofascial pain, because the ALJ considered Harbhjan’s pain at length

and provided specific findings supported by substantial evidence to explain why he

discounted her pain description, (A.R. 21-23), the court finds no reversible error in

the ALJ’s evaluation of Harbhjan’s pain allegations. See Murphy, 759 F.3d at 815.

      Harbhjan next argues that the ALJ mischaracterized her testimony about

needing to lie down during the day. During the hearing, Harbhjan testified that she

goes “in and out of sleep” because of her fatigue and has “no energy no matter what”

she does. (A.R. 72, 82.) She said she needs to “lie down for an hour” each day. (Id.

at 82.) In his decision the ALJ found Harbhjan’s reports of needing to rest during

the day inconsistent with her ability to maintain daily, part-time employment,

along with other daily activities, for a prolonged period. (Id. at 21.) In so finding,

the ALJ characterized Harbhjan’s testimony as needing to “lie down during the day

hourly,” rather than for an “hour” as she in fact testified. (Compare id. with id. at

82.) Although this mischaracterization gives the court some pause, not all of the

ALJ’s reasons for discounting a claimant’s subjective statements need to be

supported, as long as enough of them are. See Halsell v. Astrue, 357 Fed. Appx. 717,



                                         15
  Case: 1:19-cv-06119 Document #: 29 Filed: 04/19/21 Page 16 of 21 PageID #:1915




722-23 (7th Cir. 2009).     Given the overall strength of the ALJ’s discussion of

Harbhjan’s symptoms, this single error does not warrant reversal.

       Finally, Harbhjan contends that the ALJ failed to assess the impact of her

fatigue and medication side effects on her ability to work. (R. 12, Pl.’s Br. at 1.) But

in so arguing, Harbhjan cites the following language from the ALJ’s decision: “The

claimant was prescribed medications including narcotics that could have sedative

effects.   This factor reinforces the [RFC] provision that she must avoid even

moderate exposure to dangerous machinery and all exposure to unprotected

heights.” (Id. at 10 (citing A.R. 24).) Given this language, there is no doubt that the

ALJ considered Harbhjan’s fatigue and medication side effects in crafting his RFC.

While Harbhjan appears to argue that her fatigue and sedation constitute a

“disabling” side effect, she cites no evidence or authority to support her argument

and, as the government points out, she does not point to any opinion requiring more

severe limitations. (R. 22, Govt.’s Mem. at 7.) Accordingly, the court concludes that

the ALJ’s symptom analysis is supported by substantial evidence and not patently

wrong. See Burmester, 920 F.3d at 510-11 (finding no error where ALJ provided

“many specific reasons” and citations to record).

B.     RFC Assessment

       Harbhjan argues that the ALJ erred in assessing the RFC by failing to

specify how many hours she could sit, stand, or walk and by failing to include

manipulative and reaching limitations. “As a general rule, both the hypothetical

posed to the VE and the ALJ’s RFC assessment must incorporate all of the



                                          16
  Case: 1:19-cv-06119 Document #: 29 Filed: 04/19/21 Page 17 of 21 PageID #:1916




claimant’s limitations supported by the medical record.” Yurt v. Colvin, 758 F.3d

850, 857 (7th Cir. 2014).    As for limitations on sitting, standing, and walking,

Harbhjan asserts that the ALJ violated SSR 96-8p by failing to “describe the

maximum amount of each work-related activity” she can perform.            (R. 27, Pl.’s

Reply at 9.) She contends that the ALJ’s RFC finding that she can “perform light

work as defined in 20 C.F.R. 404.1567(b)” with additional limitations was not

sufficiently specific. (R. 12, Pl.’s Br. at 11.) The regulation cited by the ALJ states

that a job in the “light work” category “requires a good deal of walking or standing”

or “sitting most of the time with some pushing and pulling of arm and leg controls”

but does not specify exactly how many hours Harbhjan could sit, stand, or walk.

(Id.)   Harbhjan asserts that such specificity was required given her subjective

symptom allegations and evidence of back pain and fatigue. (Id.)

        Even if the ALJ committed an error by not expressly stating in his RFC that

Harbhjan could stand, walk, and sit for six hours in an eight-hour workday, the

government contends—and the court agrees—that SSR 83-10, 1983 WL 31251 (Jan.

1, 1983), fills the “regulatory gap” in 20 C.F.R. § 404.1567(b). (R. 22, Govt.’s Mem.

at 8.) SSR 83-10 defines light work as “lifting no more than 20 pounds at a time

with frequent lifting or carrying of objects weighing up to 10 pounds.”            The

regulation further states that “the full range of light work requires standing or

walking, off and on, for a total of approximately six hours of an eight-hour workday.

Sitting may occur intermittently during the remaining time.” See SSR 83-10. The

ALJ’s hypotheticals to the VE make clear that he was defining “light work” as being



                                          17
    Case: 1:19-cv-06119 Document #: 29 Filed: 04/19/21 Page 18 of 21 PageID #:1917




able to stand, walk, and sit for six hours in an eight-hour workday, consistent with

the definition supplied in SSR 83-10. (A.R. 96.)

        Moreover, the government correctly points out that the ALJ rejected

Harbhjan’s allegations that she could walk for only five minutes and stand for

twenty to thirty minutes. (R. 22, Govt.’s Mem. at 8 (citing A.R. 21).) In so finding,

the ALJ afforded “significant weight” to the ME’s opinion that Harbhjan retained

an RFC for light work with exertional limitations for lifting and carrying.3 (A.R. 24,

51-54.)   The regulation cited by the ALJ, 20 C.F.R. § 404.1567(b), specifies the

number of pounds that can be lifted (no more than 20 pounds) or carried (up to 10

pounds) consistent with light work.        In rejecting Harbhjan’s allegations of

significant restrictions in walking and standing, the ALJ also adopted the opinion of

the state agency medical consultant Dr. Richard Smith, who opined that Harbhjan

could stand, walk, and sit for six hours in an eight-hour workday. (A.R. 24, 729-36.)

Even though the ALJ could have been more explicit in his decision in this regard,

the court declines to find a reversible error on this basis, and Harbhjan cites no

controlling authority requiring remand. The ALJ provided substantial evidence to

support his RFC assessment, and his reliance on Dr. Smith’s findings, together with



3  The ME based his light RFC on Harbhjan’s diabetes and chronic abdominal and
“diffuse” musculoskeletal pain which in his opinion required lifting and carrying
restrictions at the light level. (A.R. 51.) In light of Harbhjan’s “chronic pain
complaints,” “the diagnosis of fibromyalgia,” diabetes, and other pain factors, the
ME also assessed Harbhjan as having restrictions on: pushing and pulling; use of
foot controls; use of long ladders, ropes, scaffolds, ramps, and stairs; balancing;
stooping, crouching, kneeling, and crawling; overhead reaching; gross manipulation;
and exposure to unprotected heights, dangerous machinery, extreme cold, and
vibration. (Id. at 51-54.)
                                         18
  Case: 1:19-cv-06119 Document #: 29 Filed: 04/19/21 Page 19 of 21 PageID #:1918




SSR 83-10 and the questions he posed to the VE, demonstrates that the ALJ

properly incorporated standing, sitting, and walking restrictions into the RFC

assessment.

          Harbhjan also argues that the ALJ erred by not including fingering and

handling limitations in her RFC. (R. 12, Pl.’s Br. at 12-15.) She contends that

because the ALJ presented a hypothetical to the VE that included such limitations,

the ALJ was required to incorporate such restrictions in her RFC. (Id. at 12.) But

the ALJ rejected Harbhjan’s subjective allegations as to her inability to use her

hands. Specifically, the ALJ determined that her testimony that she could fold light

towels and solve crossword puzzles “demonstrat[es] that she has control of her

hands to perform fine manipulations.” (A.R. 22; see also id. at 394-95 (stating in

her 2015 function report that she can cook, clean, and launder, fold, and iron

clothes).)

          Finally, Harbhjan contends that the ALJ failed to account for her reaching

restrictions in his RFC. (R. 12, Pl.’s Br. at 14-15.) Harbhjan testified that she had

difficulty reaching and could hold her hands out for only two to three minutes

because of pain in her neck, arm, and hands. (A.R. 92-93.) In his decision the ALJ

found that, given Harbhjan’s right shoulder complaints, she was limited to

occasional overhead reaching, but he rejected additional reaching restrictions. (Id.

at 23.)      The ALJ supported his decision with substantial evidence.       Despite

Harbhjan’s reports of “right shoulder pain with limited motion and stiffness of the

joint,” the ALJ determined that 2015 imaging showed no rotator cuff tear and the



                                          19
  Case: 1:19-cv-06119 Document #: 29 Filed: 04/19/21 Page 20 of 21 PageID #:1919




labrum was “grossly intact.”     (Id. at 22-23.)   In addition to objective medical

evidence, the ALJ relied on the ME’s testimony that based on “upper limb girdle,

and pain, and tenderness,” overhead reaching should be limited to “occasional only.”

(Id. at 24, 53.) The ALJ also relied on Harbhjan’s own reports to Dr. Baber and her

activities of daily living. (Id. at 20-24, 829). The ALJ was required to incorporate

into the RFC assessment only those limitations that were supported by the record.

See Yurt, 758 F.3d at 857.       Here he found that the record did not support

Harbhjan’s allegations that she was unable to reach in any direction.

      Despite the ALJ’s finding that Harbhjan was limited to occasional reaching

overhead, (A.R. 23), he did not include this limitation in Harbhjan’s RFC, (id. at 20).

The ALJ’s error in this regard is harmless and does not require remand because

when the ALJ posed his first hypothetical to the VE, he limited the individual to

“frequently com[ing] up but not constantly reach[ing], except only occasionally

reach[ing] overhead bilaterally.” (Id. at 96-97.) In response to that hypothetical,

the VE testified that such an individual could perform past work and other jobs in

the national economy. (Id.) By contrast, when Harbhjan’s attorney questioned the

VE, she testified that a limitation to occasional reaching in all directions would

eliminate past work and other jobs cited. (Id. at 100-01.) But the ALJ never found

record support for limiting Harbhjan’s reaching in all directions. (Id. at 20-24.)

Accordingly, the court finds no error in the ALJ’s RFC assessment.




                                          20
  Case: 1:19-cv-06119 Document #: 29 Filed: 04/19/21 Page 21 of 21 PageID #:1920




                                  Conclusion

      For the foregoing reasons, Harbhjan’s motion is denied, and the government’s

is granted.

                                            ENTER:


                                            ____________________________________
                                            Young B. Kim
                                            United States Magistrate Judge




                                       21
